DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: the limitation “the a portion” in line 1 is suggested to read --a portion-- in order to correct a typographical error.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first air cleaner and a second air cleaner to filter” in claim 1 line 9 and claim 14 line 8, “at least one inflow guide to separate” in claim 3 line 3, “a first fixing part and a second fixing part…coupling” in claim 14 lines 10-12, and “a first inflow guide and a second inflow guide…to guide” in claim 17 lines 6-8.
According to the Applicant’s specification page 7 in the last two paragraphs, the first and second air cleaners of claims 1 and 14 are being interpreted as each having a cleaner body, a cleaner cover, an internal space, a filter, and a fan, or equivalents thereof. According to the Applicant’s specification page 6 in the first paragraph and page 17 in the last paragraph, the first and second fixing parts of claim 14 are being interpreted as a structure with protrusions inserted into an insertion space or recess, or equivalents thereof. According to the Applicant’s 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the mask device" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2009/038315 A1) in view of Xu (US 2016/0213957 A1), Montesi (US 4,630,604), and Hou (US 2017/0128754 A1).
Regarding claim 1, Lee discloses a mask device (gas mask) (abstract) comprising: 
a mask body (mask body 4, frame 6, and cartridge 8) (Figs. 1-4; abstract) including 
a front cover to form an outer appearance of the mask body (central fitting body 62 of cartridge 8) (Figs. 1-4), 

a partition between the frame and the front cover (frame 6 is between mask body 4 and central fitting body 62) (Figs. 1-4), the partition forming an upper space and a lower space in the mask body (upper and lower are relative terms, and the device can be rotated upside down; therefore, the space for vent holes 32 and exhalation passage 26, and the hole in mask body 4 for exhalation can be in the lower space, and the space for insertion opening 52 and the hole in mask body 4 for inhalation can be in the upper space) (Figs. 1-4), and 
a first air cleaner and a second air cleaner (left and right filter canisters 60, where each canister includes a base case 66, case cover 70, and space between them for a filter 72) (Figs. 1-4; claim 9) to filter outside air sucked in from an outside environment and to supply the filtered air to the mask body (filter canisters filter the inhaled air) (para. [62]), the first air cleaner coupled to one side of the mask body and the second air cleaner coupled to an other side of the mask body (filter canisters 60 are on opposite sides of the mask) (Figs. 1-4), 
wherein the upper space of the mask body is in communication with the first air cleaner, the second air cleaner, and the at least one inlet (inhaled air passes through the filter canisters 60 and the intake hole of mask body 4) (Figs. 1-4; para. [62]), and the lower space of the mask body is in communication with the at least one outlet (exhaled air is discharged through the exhaust hole in body 4 and the vent holes 32) (Figs. 1-4; para. [63]).

However, Xu teaches a breathing mask (Xu; abstract) wherein the at least one outlet located below the inlet (air outlet 44 is below the air intake 43) (Xu; Fig. 6; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device such that the at least one outlet located below the inlet, as taught by Xu, for the purpose of providing a user with a smoother nasal inhalation and oral exhalation experience (Xu; abstract). With this modification, the upper and lower spaces previously taught by Lee would similarly be flipped to match their respective modified inlet and outlet. 
Lee is silent on the partition being a plate (i.e. while Lee teaches the frame 6 is flat and thin in Figs. 1-4, Lee is silent on the frame 6 being made of a metal or other substantially rigid material).
However, Montesi teaches a respirator (Montesi; abstract) wherein the partition between the frame and front cover is made of metal or a rigid impact resistant plastic (frame 14 with flange 20 and ribs 24 is set between face piece 12 and flange 40 with retainer 42 and ribs 38; frame 14 is made of metal or a rigid impact resistant plastic) (Montesi; Figs. 1-5; col. 4, lines 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee frame 6 to be made of a metal or other substantially rigid material, as taught by Montesi, thereby ensuring the Lee frame 6 is a plate, for the purpose of allowing the frame to be conveniently formed of a convenient material and for ensuring the frame is impact resistant (Montesi; col. 4, lines 4-9).

However, Hou teaches a wearable apparatus for covering the nose and/or mouth of a user (Hou; Figs. 1A-3B; abstract; para. [0004]) wherein the air cleaner includes a fan (filter device 2 has a mini electric fan 6) (Hou; Figs. 1A-3B; para. [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second air cleaners of Lee to each include a fan, as taught by Hou, for the purpose of ensuring a sufficient amount of air is supplied to the user through the filters even with an increased oxygen demand (Hou; para. [0035]).
Regarding claim 2, the modified Lee teaches wherein the upper space of the mask body includes a first flow passage disposed at the one side of the mask body through which the filtered air of the first air cleaner flows toward the at least one inlet, and a second flow passage disposed at the other side of the mask body through which the filtered air of the second air cleaner flows toward the at least one inlet (the left and right respective passages connecting the central member 62 to a respective filter canister 60 would be hollow to allow for inhaled air to be delivered to a user through the intake hole in mask body 4) (Lee; Figs. 1-4; para. [62]).
Regarding claim 6, the modified Lee teaches wherein the first air cleaner includes a first suction opening and a first air flow hole; and the second air cleaner includes a second suction opening and a second air flow hole, wherein the outside air is sucked in through the respective first suction opening and second suction opening, the filtered air from the first air cleaner flows from the first air flow hole towards the first passage, and the filtered air from the second air 
Regarding claim 7, the modified Lee teaches further comprising: a first air duct to couple the first air flow hole to the first passage; and a second air duct to couple the second air flow hole to the second passage (respective ducts connecting the opening directly behind the filter 72 in base case 66 at the start of the guide ribs 76 directs air towards the passages into central fitting body 62; in other words, the ducts are the respective areas of a case 66 behind a filter 72 which must be hollow to allow for the passage of inhaled air along the guide ribs 76, and which are before the passages connecting the central member 62 to a respective canister 60) (Lee; Figs. 1-4; para. [62]).
Regarding claim 9, 
Regarding claim 10, the modified Lee teaches wherein the at least one discharge port disposed at the mask body discharges the air from the lower space vertically from the mask body (air is exhaled out of the outlet 44 vertically when below the intake 43) (Xu; Fig. 6).
Regarding claim 11, the modified Lee teaches wherein the at least one discharge port includes a check valve (exhaust passage 26 has an exhaust flap 30) (Lee; Figs. 1-4; para. [45]; para. [63]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu, Montesi, and Hou as applied to claim 2 above, and further in view of Mueller (US 2015/0283410 A1).
Regarding claim 3, the modified Lee teaches the device as previously claimed, but does not teach wherein the at least one inlet includes a first inlet and a second inlet, and the upper space includes at least one inflow guide to separate the first flow passage and the second flow passage, wherein the first flow passage flows the filtered air of the first air cleaner to the first inlet and the second flow passage flows the filtered air of the second air cleaner to the second inlet.
However, Mueller teaches a respirator mask (Mueller; abstract) wherein the at least one inlet includes a first inlet and a second inlet (each filter pack 102 on either side has a respective inlet for air flow towards the mouthpiece 108) (Mueller; Figs. 1, 15-16; para. [0015]; para. [0027]), and the upper space includes at least one inflow guide to separate the first flow passage and the second flow passage (two vertical walls between the mouthpiece 108 and cover plate 100, and which separate the inhaled air on either side from the exhaled air) (Mueller; Figs. 1, 15-16; para. [0015]; para. [0027]), wherein the first flow passage flows the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee device such that the at least one inlet includes a first inlet and a second inlet, and the upper space includes at least one inflow guide to separate the first flow passage and the second flow passage, wherein the first flow passage flows the filtered air of the first air cleaner to the first inlet and the second flow passage flows the filtered air of the second air cleaner to the second inlet, as taught by Mueller, for the purpose of optimizing the space relation between the filtered air intake and the exhale valve (Mueller; para. [0027]).
Regarding claim 4, the modified Lee teaches wherein the at least one inflow guide includes a first inflow guide and a second inflow guide, the first inflow guide is inclined towards the first inlet, and the second inflow guide is inclined towards the second inlet (exhale walls are inclined towards their respective inlets) (Mueller; Figs. 1, 15-16; para. [0027]).
Regarding claim 5, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu, Montesi, and Hou as applied to claim 1 above, and further in view of Templeton et al. (US 2004/0003810 A1).
Regarding claim 8, the modified Lee teaches the device as previously claimed, but does not teach wherein the at least one outlet includes a plurality outlets disposed at the frame in front of the user's mouth when the mask device is worn by the user.
However, Templeton teaches a respirator assembly (Templeton; abstract) wherein the at least one outlet includes a plurality outlets disposed at the frame in front of the user's mouth when the mask device is worn by the user (two exhaust valves 20 on the filtration housing 34 of  filtration unit 14; exhaust valves 34 would be in front of the user’s mouth when worn) (Templeton; Figs. 1-3, 7; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee device such that the at least one outlet includes a plurality outlets disposed at the frame in front of the user's mouth when the mask device is worn by the user, as taught by Templeton, for the purpose of ensuring the device allows for the adequate passage of exhaled air (Templeton; para. [0030]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu, Montesi, and Hou as applied to claim 1 above, and further in view of Teng (US 2011/0277769 A1).
Regarding claims 12-13, the modified Lee teaches the device as previously claimed, but does not teach further comprising a packing disposed at an outer circumferential surface of the frame, wherein the a portion of the packing that is located at the user's nose when the mask 
However, Teng teaches a face mask (Teng; abstract) comprising a packing disposed at an outer circumferential surface of the frame (soft rubber washer 20 bonded to the periphery 11 of cup 10) (Teng; Figs. 1, 3; para. [0025]), wherein the a portion of the packing that is located at the user's nose when the mask device is worn by the user has a thickness thicker than a thickness of a remaining portion of the packing (soft nose cushion 21 is thicker than the rest of the soft rubber washer 20) (Teng; Figs. 1, 4; para. [0026])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device to include comprising a packing disposed at an outer circumferential surface of the frame wherein the a portion of the packing that is located at the user's nose when the mask device is worn by the user has a thickness thicker than a thickness of a remaining portion of the packing, as taught by Teng, for the purpose of ensuring the mask is airtight against the face and solving the problem of foggy glasses (Teng; para. [0026]).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hou and Blomberg et al. (US 2014/0216475 A1).
Regarding claim 14, as best understood, Lee discloses the mask device (gas mask) (abstract) comprising: 
a mask body (mask body 4, frame 6, and cartridge 8) (Figs. 1-4; abstract) including a portion defining a breathing space in which a user's nose and mouth are positioned when the mask device is worn by the user (mask body 4 covers a user’s nose and mouth when worn, and 
the mask body including an upper space and a lower space (upper and lower are relative terms, and the device can be rotated upside down; therefore, the space for vent holes 32 and exhalation passage 26, and the hole in mask body 4 for exhalation can be in the lower space, and the space for insertion opening 52 and the hole in mask body 4 for inhalation can be in the upper space) (Figs. 1-4), at least one inlet disposed at the mask body and in communication with the upper space (inhaled air passes through the intake hole of mask body 4 and the insertion opening 52) (Figs. 1-4; para. [62]), at least one outlet disposed at the mask body and in communication with the lower space (exhaled air is discharged through the exhaust hole in body 4 and the vent holes 32) (Figs. 1-4; para. [63]), and at least one discharge port disposed at the mask body and in communication with the lower space (exhaled air is discharged through the exhaust passage 26 and the vent holes 32) (Figs. 1-4; para. [63]); 
a first air cleaner and a second air cleaner (left and right filter canisters 60, where each canister includes a base case 66, case cover 70, and space between them for a filter 72) (Figs. 1-4; claim 9) to filter outside air sucked in from an outside environment and to supply the filtered air to the mask body (filter canisters filter the inhaled air) (para. [62]).
Lee does not disclose the first air cleaner and the second air cleaners having respective fans as interpreted under 35 U.S.C. 112(f).
However, Hou teaches a wearable apparatus for covering the nose and/or mouth of a user (Hou; Figs. 1A-3B; abstract; para. [0004]) wherein the air cleaner includes a fan (filter device 2 has a mini electric fan 6) (Hou; Figs. 1A-3B; para. [0035]). 

Lee does not disclose a first fixing part and a second fixing part, the first fixing part coupling the first air cleaner to one side of the mask body, and the second fixing part coupling the second air cleaner to an other side of the mask body.
However, Blomberg teaches a respirator apparatus (Blomberg; abstract) including a first fixing part and a second fixing part, the first fixing part coupling the first air cleaner to one side of the mask body, and the second fixing part coupling the second air cleaner to an other side of the mask body (both respirator cartridges 12 have anchoring protrusions 45 on a latch 44 around a nozzle element 42; the anchoring protrusions 45 attach to mating surfaces 52; respirator cartridges 12 are on opposite side of the mask) (Figs. 1A-3; paras. [0042-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device to include a first fixing part and a second fixing part, the first fixing part coupling the first air cleaner to one side of the mask body, and the second fixing part coupling the second air cleaner to an other side of the mask body, as taught by Blomberg, for the purpose of ensuring the respirator cartridges are able to be independently disengaged and removed from the whole mask device (Blomberg; para. [0043]), thereby ensuring the cartridges can be easily individually replaced when necessary. 
Regarding claim 19, the modified Lee teaches wherein the at least one discharge port includes a check valve (exhaust passage 26 has an exhaust flap 30) (Lee; Figs. 1-4; para. [45]; para. [63]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hou and Blomberg as applied to claim 14 above, and further in view of Montesi.
Regarding claim 15, the modified Lee teaches the device as previously claimed, including wherein the mask body includes a front cover to form an outer appearance of the mask body (central fitting body 62 of cartridge 8) (Lee; Figs. 1-4), a frame coupled to the front cover (mask body 4 is coupled to  the central fitting body 62) (Lee; Figs. 1-4), the frame located in front of the user's nose and mouth and defining the breathing space when the mask device is worn by the user (mask body 4 covers a user’s nose and mouth and would have space for a user to breath) (Lee; Figs. 1-4; abstract); and a partition plate between the frame and the front cover (frame 6 is between mask body 4 and central fitting body 62) (Lee; Figs. 1-4), the partition plate forming the upper space and the lower space in the mask body (upper and lower are relative terms, and the device can be rotated upside down; therefore, the space for vent holes 32 and exhalation passage 26, and the hole in mask body 4 for exhalation can be in the lower space, and the space for insertion opening 52 and the hole in mask body 4 for inhalation can be in the upper space) (Lee; Figs. 1-4), however the modified Lee is silent on the partition being a plate (i.e. while Lee teaches the frame 6 is flat and thin in Figs. 1-4, Lee is silent on the frame 6 being made of a metal or other substantially rigid material).
However, Montesi teaches a respirator (Montesi; abstract) wherein the partition between the frame and front cover is made of metal or a rigid impact resistant plastic (frame 14 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee frame 6 to be made of a metal or other substantially rigid material, as taught by Montesi, thereby ensuring the Lee frame 6 is a plate, for the purpose of allowing the frame to be conveniently formed of a convenient material and for ensuring the frame is impact resistant (Montesi; col. 4, lines 4-9).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hou and Blomberg as applied to claim 14 above, and further in view of Xu.
Regarding claim 16, the modified Lee teaches the device as previously claimed, but does not teach wherein the at least one inlet is disposed in front of the user's nose and the at least one outlet is disposed in front of the user's mouth when the mask device is worn by the user.
However, Xu teaches a breathing mask (Xu; abstract) wherein the at least one inlet is disposed in front of the user's nose and the at least one outlet is disposed in front of the user's mouth when the mask device is worn by the user (air outlet 44 is below the air intake 43; air intake 43 is in front of the user’s nasal cavity for inhalation and the air outlet is in front of the user’s mouth for oral exhalation) (Xu; Fig. 6; abstract; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device such that the at least one inlet is disposed in front of the user's nose and the at least one outlet is disposed in front of the user's mouth when the mask device is worn by the user, as taught by Xu, for the purpose of 
Regarding claim 20, the modified Lee teaches wherein the at least one discharge port disposed at the mask body discharges the air from the lower space vertically from the mask body (air is exhaled out of the outlet 44 vertically when below the intake 43) (Xu; Fig. 6).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hou and Blomberg as applied to claim 14 above, and further in view of Mueller. 
Regarding claim 17, the modified Lee teaches the device as previously claimed, including the mask body includes a first passage and a second passage at the upper space (two respective filter cartridge receivers 15 for each cartridge 12 on either side of the mask as well as on either side of a central insert 16) (Blomberg; Figs. 1-4; para. [0037]) and the first passage is in communication with the first fixing part and the second passage is in communication with the second fixing part (two respective filter nozzle elements 42 for each cartridge 12 for inserting into a respective receiver 15, thereby fluidly connecting them) (Blomberg; Figs. 1-4; para. [0037]), but does not teach wherein the at least one inlet includes a first inlet and a second inlet; and a first inflow guide and a second inflow guide at the upper space, the first inflow guide to guide a flow of air in the first passage to the first inlet, and the second inflow guide to guide a flow of air in the second passage to the second inlet.
However, Mueller teaches a respirator mask (Mueller; abstract) wherein the at least one inlet includes a first inlet and a second inlet (each filter pack 102 on either side has a respective inlet for air flow towards the mouthpiece 108) (Mueller; Figs. 1, 15-16; para. [0015]; para. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee device such that but does not teach wherein the at least one inlet includes a first inlet and a second inlet; and a first inflow guide and a second inflow guide at the upper space, the first inflow guide to guide a flow of air in the first passage to the first inlet, and the second inflow guide to guide a flow of air in the second passage to the second inlet, as taught by Mueller, for the purpose of optimizing the space relation between the filtered air intake and the exhale valve (Mueller; para. [0027]).
Regarding claim 18, the modified Lee teaches further comprising: a first duct at the first fixed part, wherein the filtered air of the first air cleaner is supplied to the first passage of the mask body through the first duct; and a second duct at the second fixed part, wherein the filtered air of the second air cleaner is supplied to the second passage of the mask body through the second duct (the first and second fixed parts included respective filter nozzle elements 42, which are ducts for the filtered air to flow through, for each cartridge 12 for inserting into a respective receiver 15, thereby fluidly connecting the nozzle elements 42 with the receivers 15) (Blomberg; Figs. 1-4; para. [0037]).
Double Patenting
Claims 1-3, 5-16, and 19-20 of this application is patentably indistinct from claims 1-5, 8, and 10-12 of Application No. 16/671,777, hereinafter ‘777. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 10-12 of copending Application No. 16/671,777, hereinafter ‘777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘777 discloses a mask device (‘777; claim 1) comprising: 
a mask body (mask body) (‘777; claim 1) including 
a front cover to form an outer appearance of the mask body (front cover) (‘777; claim 8), 

a partition plate between the frame and the front cover, the partition plate forming an upper space and a lower space in the mask body (partition plate between the frame and front cover forming the upper and lower space in the mask body) (‘777; claim 10), and 
a first air cleaner and a second air cleaner to filter outside air sucked in from an outside environment and to supply the filtered air to the mask body, the first air cleaner coupled to one side of the mask body and the second air cleaner coupled to an other side of the mask body (first and second air cleaners on the sides of the mask body) (‘777; claim 1), 
wherein the upper space of the mask body is in communication with the first air cleaner, the second air cleaner, and the at least one inlet (first and second flow passages of the first and second air cleaners are in the upper space; flow passages also communicate with the first and second inlets) (‘777; claims 5, 10), and the lower space of the mask body is in communication with the at least one outlet (third flow passage in the lower space coupled to the outlet) (‘777; claim 10).
Regarding claim 2, ‘777 discloses wherein the upper space of the mask body includes a first flow passage disposed at the one side of the mask body through which the filtered air of the first air cleaner flows toward the at least one inlet, and a second flow passage disposed at the other side of the mask body through which the filtered air of the second air cleaner flows 
Regarding claim 3, ‘777 discloses wherein the at least one inlet includes a first inlet and a second inlet (first and second inlet) (‘777; claim 5), and the upper space includes at least one inflow guide to separate the first flow passage and the second flow passage, wherein the first flow passage flows the filtered air of the first air cleaner to the first inlet and the second flow passage flows the filtered air of the second air cleaner to the second inlet (first and second inflow guide divides the upper space to form the first and second flow passages; flow passages are connected to a respective duct of a respective air cleaner, as well as a respective inlet) (‘777; claim 12).
Regarding claim 5, ‘777 discloses wherein the first inlet and the second inlet are disposed at the frame in front of the user's nose when the mask device is worn by the user (as masks are meant to be worn on a user’s face the frame of the mask would be in front of a user’s nose and mouth; frame includes at least one inlet and outlet) (‘777; claim 8).
Regarding claim 6, ‘777 discloses wherein the first air cleaner includes a first suction opening and a first air flow hole; and the second air cleaner includes a second suction opening and a second air flow hole, wherein the outside air is sucked in through the respective first suction opening and second suction opening, the filtered air from the first air cleaner flows from the first air flow hole towards the first passage, and the filtered air from the second air cleaner flows from the second air flow hole towards the second passage (filtered air is sucked into the first and second air cleaners from an outside environment, and thus there must be 
Regarding claim 7, ‘777 discloses further comprising: a first air duct to couple the first air flow hole to the first passage; and a second air duct to couple the second air flow hole to the second passage (first and second ducts would couple the air flow holes to a respective passage) (‘777; claims 4-5).
Regarding claim 8, ‘777 discloses wherein the at least one outlet includes a plurality outlets disposed at the frame (frame has at least one outlet, and thus the frame may have more than one outlet) (‘777; claim 8) in front of the user's mouth when the mask device is worn by the user (as masks are meant to be worn on a user’s face the frame of the mask would be in front of a user’s nose and mouth).
Regarding claim 9, ‘777 discloses wherein the mask body includes at least one discharge port to discharge air from the lower space of the mask body to the outside environment, the at least one discharge port is coupled to the at least one outlet through the lower space (at least one discharge port for discharging air in the third flow passages to the outside environment; the discharge port and outlet are both in the third flow passage, and are therefore coupled to each other at least via the third flow passage) (‘777; claims 10-11).
Regarding claim 11, 
Regarding claim 14, as best understood, ‘777 discloses the mask device (‘777; claim 1) comprising: 
a mask body (mask body) (‘777; claim 1) including a portion defining a breathing space in which a user's nose and mouth are positioned when the mask device is worn by the user (as masks are meant to be worn by a user to provide air to a user, there would have to be a breathing space for the user’s nose and/or mouth), 
the mask body including an upper space and a lower space (partition plate between the frame and front cover forming the upper and lower space in the mask body) (‘777; claim 10), at least one inlet disposed at the mask body and in communication with the upper space (frame has inlet; inlet communicates with the flow passages in the upper space) (‘777; claims 5, 8, 10), at least one outlet disposed at the mask body and in communication with the lower space (frame has an outlet; outlet communicates with the third flow passage in the lower space) (‘777; claims 8, 10), and at least one discharge port disposed at the mask body and in communication with the lower space (discharge port in the third flow passage) (‘777; claim 11); 
a first air cleaner and a second air cleaner to filter outside air sucked in from an outside environment and to supply the filtered air to the mask body (first and second air cleaners on the sides of the mask body) (‘777; claim 1); 
and a first fixing part and a second fixing part, the first fixing part coupling the first air cleaner to one side of the mask body, and the second fixing part coupling the second air cleaner to an other side of the mask body (first and second fixing parts for coupling the first and second air cleaners on the sides of the mask body) (‘777; claim 1).
Regarding claim 15, ‘777 discloses wherein the mask body includes a front cover to form an outer appearance of the mask body (front cover) (‘777; claim 8), a frame coupled to the front cover (frame) (‘777; claim 8), the frame located in front of the user's nose and mouth and defining the breathing space when the mask device is worn by the user (as masks are meant to be worn on a user’s face the frame of the mask would be in front of a user’s nose and mouth and would have a space for the user to breath); and a partition plate between the frame and the front cover, the partition plate forming the upper space and the lower space in the mask body (partition plate between the frame and front cover forming the upper and lower space in the mask body) (‘777; claim 10).
Regarding claim 16, ‘777 discloses wherein the at least one inlet is disposed in front of the user's nose and the at least one outlet is disposed in front of the user's mouth when the mask device is worn by the user (frame includes at least one inlet and outlet; as the frame would be in front of a user’s face when worn, the elements of the frame, including the inlet and outlet, would also be in front of the face including facial features such as the nose and mouth) (‘777; claim 8).
Regarding claim 19, ‘777 discloses wherein at least one of the at least one outlet and the at least one discharge port includes a check valve  (check valve disposed on one of the discharge port and outlet) (‘777; claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/671,777, hereinafter ‘777, in view of Xu.
Regarding claims 10 and 20, ‘777 discloses the invention as previously claimed, but does not disclose wherein the at least one discharge port disposed at the mask body discharges the air from the lower space vertically from the mask body.
However, Xu teaches a breathing mask (Xu; abstract) wherein the at least one discharge port disposed at the mask body discharges the air from the lower space vertically from the mask body (air is exhaled through the space at air outlet 44, and dissipated by a notch 34 such that the air is discharged vertically) (Xu; Fig. 6; para. [0023]; para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘777 device such that the at least one discharge port disposed at the mask body discharges the air from the lower space vertically from the mask body, as taught by Xu, for the purpose of helping to ensure the carbon dioxide exhaled by a user is not inhaled through the mask, thereby avoiding an oxygen deficit (Xu; [0026]). 
This is a provisional nonstatutory double patenting rejection.
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/671,777, hereinafter ‘777, in view of Teng.
Regarding claims 12-13, ‘777 discloses further comprising a packing disposed at an outer circumferential surface of the frame, wherein the a portion of the packing that is located 
However, Teng teaches a face mask (Teng; abstract) comprising a packing disposed at an outer circumferential surface of the frame (soft rubber washer 20 bonded to the periphery 11 of cup 10) (Teng; Figs. 1, 3; para. [0025]), wherein the a portion of the packing that is located at the user's nose when the mask device is worn by the user has a thickness thicker than a thickness of a remaining portion of the packing (soft nose cushion 21 is thicker than the rest of the soft rubber washer 20) (Teng; Figs. 1, 4; para. [0026])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘777 device to include comprising a packing disposed at an outer circumferential surface of the frame wherein the a portion of the packing that is located at the user's nose when the mask device is worn by the user has a thickness thicker than a thickness of a remaining portion of the packing, as taught by Teng, for the purpose of ensuring the mask is airtight against the face and solving the problem of foggy glasses (Teng; para. [0026]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0217926 A1 by Hine et al. is considered to be relevant as it discloses a respirator with filters on either side with respective inhalation valves, and an exhalation port which discharges air vertically downwards.  
US 2011/0036347 A1 by Morgan, III et al. is considered to be relevant as it discloses a mask with filters on both sides and a vertical exhaust port.
US 2006/0201511 A1 by Freriks et al. is considered to be relevant as it discloses a mask with filters on either side leading to two inhalation valves, as well as an exhalation valve in the middle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785